internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b02 - plr-110104-02 date date llc d1 year d2 year a dear this is in reply to your letter dated date and subsequent correspondence submitted on behalf of llc requesting a ruling that llc be given an extension of time to elect under sec_301_7701-3 of the procedure and administration regulations to be classified as an association_taxable_as_a_corporation for federal tax purposes and an extension to elect to be an s_corporation under sec_1362 of the internal_revenue_code the information submitted states that llc is a domestic limited_liability_company formed on d1 of year a who is llc’s president and only member represents that he intended for llc to be an s_corporation for federal tax purposes as of d2 of year a represents that he relied upon his former accountant to file the necessary elections for llc to elect to be treated as an s_corporation however a form_2553 election by a small_business_corporation was not filed timely for llc for year in addition a form_8832 entity classification election was not filed timely for llc for year sec_1362 provides that if a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the plr-110104-02 secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes a business_entity is any entity recognized for federal tax purposes that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code sec_301_7701-2 sec_301_7701-3 provides that unless a domestic eligible_entity elects otherwise the entity is i a partnership if it has two or more members or ii disregarded as an entity separate from its owner if it has a single owner to elect to be classified other than as provided in sec_301_7701-3 an eligible_entity must file form_8832 entity classification election with the designated service_center sec_301 c i an election will be effective on the date specified on the form_8832 or on the date filed if no such date is specified the effective date specified on the form_8832 cannot be more than days prior to the date the election is filed sec_301_7701-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election to include an election whose due_date is prescribed by a regulation published in the federal_register requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been satisfied as a result llc is granted an extension of time of days from the date of this letter to file form_8832 with the appropriate service_center and elect under sec_301_7701-3 to be classified as an association_taxable_as_a_corporation for federal tax purposes effective for the taxable_year beginning on d2 of year a copy of this letter should be attached to the form_8832 further based solely on the facts and the representations submitted we conclude that llc has established reasonable_cause for failing to make a timely election to be an s_corporation for llc's year taxable_year accordingly provided that llc makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days plr-110104-02 following the date of this letter then such election will be treated as timely made for x’s year taxable_year a copy of this letter should be attached to the form_2553 except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is sincerely yours william p o’shea acting associate chief_counsel passthroughs and special industries being sent to llc enclosures copy of this letter copy for sec_6110
